Exhibit 10.12

 

THIRD AMENDMENT TO LEASE

(Calabasas Commerce Center)

 

THIS THIRD AMENDMENT TO LEASE (“Third Amendment”) is made and entered into as of
the 23rd day of May, 2003, by and between ARDEN REALTY FINANCE III, L.L.C., a
Delaware limited liability company (“Landlord”) and DIGITAL INSIGHT CORPORATION,
a Delaware corporation (“Tenant”).

 

R E C I T A L S:

 

A. Arden Realty Limited Partnership, a Maryland limited partnership (“Original
Landlord”) and Tenant entered into that certain Standard Office Lease dated as
of August 4, 1997 (the “Original Lease”), as amended by that certain First
Amendment to Lease dated as of August 21, 2001 by and between Landlord, as
successor-in-interest to Original Landlord, and Tenant (“First Amendment”), and
by that certain Second Amendment to Lease dated as of February 26, 2002 by and
between Landlord and Tenant (“Second Amendment”), whereby Landlord leased to
Tenant and Tenant leased from Landlord certain office space located in that
certain building located and addressed at 26025 Mureau Road, Calabasas,
California (the “Building”). The Original Lease, as amended by the First
Amendment and the Second Amendment, may be referred to herein as the “Lease.”

 

B. By this Third Amendment, Landlord and Tenant desire to extend the Term of the
Lease and to otherwise modify the Lease as provided herein.

 

C. Unless otherwise defined herein, capitalized terms as used herein shall have
the same meanings as given thereto in the Original Lease.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

A G R E E M E N T:

 

1. The Premises. Landlord and Tenant hereby agree that pursuant to the Lease,
Landlord currently leases to Tenant and Tenant currently leases from Landlord
that certain office space in the Building containing 46,321 rentable square feet
located on the first (1st) floor and the Mezzanine Level of the Building (the
“Premises”), as further described in the Lease.

 

2. Term.

 

2.1 Extended Term. The Term for Tenant’s lease of the Premises shall be extended
such that the Lease shall terminate on May 31, 2011 (“New Termination Date”),
subject to early termination as provided in Section 2.2 below and subject to
extension as provided in Section 11 below. The period from June 1, 2003 through
the New Termination Date specified above, shall be referred to herein as the
“Extended Term.”

 

2.2 Termination Option. Provided Tenant fully and completely satisfies each of
the conditions set forth in this Section 2.2, Tenant shall have the option
(“Termination Option”) to terminate the Lease (as amended by this Third
Amendment) effective as of May 31, 2008 (“Termination Date”) only. In order to
exercise the Termination Option, Tenant must fully and completely satisfy each
and every one of the following conditions: (a) Tenant must give Landlord written
notice (“Termination Notice”) of its exercise of the Termination Option, which
Termination Notice must be delivered to Landlord on or before August 31, 2007,
(b) at the time of the Termination Notice, Tenant shall not be in default under
the Lease (as amended by this Third Amendment) after notice and expiration of
applicable cure periods, and (c) Tenant shall pay to Landlord a termination fee
(“Termination Fee”) in the amount of Eight Hundred Fifty-Five Thousand Dollars
($855,000.00). However, if as of the date of the Termination Notice, Landlord
has paid to Tenant the Proposition 13 Purchase Price pursuant to Section 4.4



--------------------------------------------------------------------------------

below, then the Termination Fee shall be increased by that portion of the
Proposition 13 Purchase Price applicable to the period after the Termination
Date. Fifty percent (50%) of the Termination Fee must be paid by Tenant to
Landlord concurrently with Tenant’s delivery of the Termination Notice (as a
further condition to Tenant’s exercise of the Termination Option), and the
remaining fifty percent (50%) of the Termination Fee shall be paid by Tenant to
Landlord within three (3) months after the date of delivery of the Termination
Notice. Tenant’s delivery of the Termination Fee to Landlord shall not relieve
Tenant of its obligation to make all other payments to Landlord due under the
Lease (as amended by this Third Amendment) through the Termination Date.
Notwithstanding anything contained in this Section 2.2 to the contrary, in the
event Tenant fails to deliver the remaining fifty percent (50%) of the
Termination Fee to Landlord within three (3) months after the date of delivery
of the Termination Notice, Landlord shall have the option to either (i) deem the
Termination Notice rescinded, in which case the Lease (as amended by this Third
Amendment) shall continue in full force and effect for the remainder of the
Extended Term and Landlord shall forthwith refund to Tenant the initial fifty
percent (50%) of the Termination Fee previously paid by Tenant less any
out-of-pocket expenses Landlord may have incurred in marketing and attempting to
lease the Premises to a successor tenant(s) after Landlord’s receipt of Tenant’s
Termination Notice (e.g., advertising costs, costs of printing marketing
materials and attorneys fees and space planning costs incurred in connection
with potential transactions with a successor tenant(s)), or (ii) deem the Lease
(as amended by this Third Amendment) terminated as of the Termination Date and
pursue any remedies Landlord may have against Tenant for failure to pay such
portion of the Termination Fee.

 

3. Monthly Basic Rental. Notwithstanding anything to the contrary in the Lease,
during the Extended Term, Tenant shall pay, in accordance with the provisions of
this Section 3, monthly Basic Rental for the Premises as follows:

 

Period

--------------------------------------------------------------------------------

   Monthly Basic Rental


--------------------------------------------------------------------------------

  

Monthly Basic Rental Per

Rentable Square Foot

--------------------------------------------------------------------------------

06/01/03-05/31/04

   $ 26,402.97    $ .57

06/01/04-05/31/06

   $ 52,805.94    $ 1.14

06/01/06-11/30/08

   $ 57,438.04    $ 1.24

12/01/08-05/31/11

   $ 62,070.14    $ 1.34

 

4. Tax Costs.

 

4.1 Reassessment. Notwithstanding anything to the contrary contained in the
Lease, in the event that during the Extended Term, any sale, refinancing, or
“change in ownership” (as defined in California Revenue and Taxation Code
Section 60, et seq.) of the Real Property is consummated, and as a result
thereof, and to the extent that in connection therewith, the Real Property is
reassessed (the “Reassessment”) for real estate tax purposes by the appropriate
governmental authority pursuant to the terms of Proposition 13, then the
following provisions shall apply to such Reassessment of the Real Property.

 

4.2 Tax Increase. For purposes of this Section 4, the term “Tax Increase” shall
mean that portion of the Tax Costs, after taking into account the Reassessment,
which is attributable solely to the Reassessment. Accordingly, the term Tax
Increase shall not include any portion of the Tax Costs which (i) is
attributable to the initial assessment of the value of the Real Property, the
Base, Shell and Core of the Building or the tenant improvements located in the
Building, (ii) is attributable to assessments which were pending immediately
prior to the Reassessment which assessments were conducted during, and included
in, such Reassessment or (iii) is attributable to the annual inflationary
increase of real estate taxes permitted to be assessed annually under
Proposition 13.

 

4.3 Protection. During the period from June 1, 2003 through May 31, 2008, any
Tax Increase shall be excluded from Tax Costs. During the period from June 1,
2008 through May 31, 2009, seventy five percent (75%) of any Tax Increase shall
be excluded from Tax Costs. During the period from June 1, 2009 through May 31,
2010, fifty percent (50%) of any Tax Increase shall be excluded from Tax Costs.
During the period from June 1, 2010 through the New Termination Date, twenty
five percent (25%) of any Tax Increase shall be excluded from Tax Costs.

 

-2-



--------------------------------------------------------------------------------

4.4 Landlord’s Purchase of Protection. The amount of Tax Costs which Tenant is
not obligated to pay or will not be obligated to pay during the Extended Term in
connection with a particular Reassessment pursuant to the terms of Section 4.3
above, shall be sometimes referred to hereafter as a “Proposition 13 Protection
Amount.” If the occurrence of a Reassessment is reasonably foreseeable by
Landlord and the Proposition 13 Protection Amount attributable to such
Reassessment can be reasonably quantified or estimated for each Lease Year
commencing with the Lease Year in which the Reassessment will occur, the terms
of this Section 4.4 shall apply to each such Reassessment. Upon notice to
Tenant, Landlord shall have the right to purchase the Proposition 13 Protection
Amount relating to the applicable Reassessment (the “Applicable Reassessment”),
at any time during the Extended Term, by paying to Tenant an amount equal to the
Proposition 13 Purchase Price, as that term is defined below, provided that the
right of any successor of Landlord to exercise its right of repurchase hereunder
shall not apply to any Reassessment which results from the event pursuant to
which such successor of Landlord became the Landlord under the Lease. As used
herein, “Proposition 13 Purchase Price” shall mean the present value of the
Proposition 13 Protection Amount remaining during the Extended Term, as of the
date of payment of the Proposition 13 Purchase Price by Landlord. Such present
value shall be calculated (i) by using the portion of the Proposition 13
Protection Amount attributable to each remaining Lease Year (as though the
portion of such Proposition 13 Protection Amount benefited Tenant at the end of
each Lease Year), as the amounts to be discounted, and (ii) by using discount
rates for each amount to be discounted equal to (A) the prime interest rate, as
reported in the Wall Street Journal as of the date of Landlord’s exercise of its
right to purchase, as set forth in this Section 4.4, plus (B) two percent (2%)
per annum. Upon such payment of the Proposition 13 Purchase Price, the
provisions of Section 4.3 above shall not apply to any Tax Increase attributable
to the Applicable Reassessment. Since Landlord is estimating the Proposition 13
Purchase Price because a Reassessment has not yet occurred, then when such
Reassessment occurs, if Landlord has underestimated the Proposition 13 Purchase
Price, then upon notice by Landlord to Tenant, Tenant’s Basic Rental next due
shall be credited with the amount of such underestimation, and if Landlord
overestimates the Proposition 13 Purchase Price, then upon notice by Landlord to
Tenant, Tenant’s Basic Rental next due shall be increased by the amount of the
overestimation.

 

5. Improvements to the Premises. Landlord shall, at Landlord’s sole cost and
expense and using materials reasonably considered by Landlord to be commercially
appropriate only, perform the following work (collectively, “Landlord’s Work”):
(i) within sixty (60) days following the full execution and delivery of this
Third Amendment, contract for repairs to the roof of the Building with an
unaffiliated, qualified contractor to mitigate the current leaks in such roof,
which obligation to mitigate shall continue throughout the duration of the
Extended Term, (ii) in a commercially reasonable manner, re-pave and re-stripe
the Building parking facility and repair all damaged bumpers in such parking
facility on or before September 30, 2004, and (iii) in a commercially reasonable
manner, repaint all painted exterior surfaces of the Building on or before
September 30, 2004. Tenant hereby acknowledges that Landlord will be performing
such improvement work during the existing Lease Term and/or the Extended Term,
and Landlord’s performance of such work shall not be deemed a constructive
eviction of Tenant, nor shall Tenant be entitled to any abatement of rent in
connection therewith. However, if Tenant provides written notice to Landlord
that Landlord has failed to complete Landlord’s Work in a commercially
reasonable manner or has failed to complete such work within the time periods
specified in this Section 5 above, and if Landlord still fails to use good faith
efforts to perform such item(s) of Landlord’s Work so noted in Tenant’s notice
within thirty (30) days after Landlord’s receipt of such notice, then Tenant may
proceed to perform such work upon delivery of an additional ten (10) business
days notice to Landlord specifying that Tenant is taking such action, and if
such action was required under the terms of this Section 5 to be taken by
Landlord and was not taken by Landlord within such ten (10) business day period,
then Tenant shall be entitled to prompt reimbursement by Landlord of Tenant’s
actual and reasonable costs in taking such action. In the event Tenant takes
such action, and such work will affect the Building systems or the structural
integrity of the Building (including the roof), Tenant shall use only those
contractors used by Landlord in the Building for work on such Building systems
or structure unless such contractors are unwilling or unable to perform, or
timely perform, such work, in which event Tenant may utilize the services of any
other qualified contractor which normally and regularly performs similar work in
first-class office buildings and who is reasonably approved by Landlord in
writing. Except as specifically set forth in this Section 5 and Section 6 below,
Tenant hereby agrees to accept the Premises in its “as-is” condition. Tenant
also acknowledges that Landlord has made no representation or warranty regarding
the condition of the Premises.

 

-3-



--------------------------------------------------------------------------------

6. Refurbishment of the Premises. Notwithstanding anything to the contrary
contained herein, Tenant shall be entitled to renovate the then-existing tenant
improvements in the Premises in accordance with this Section 6. In connection
therewith, Tenant shall be entitled to a one-time tenant refurbishment allowance
(the “Refurbishment Allowance”) in the amount of Fifteen Dollars ($15.00) per
rentable square foot of the Premises for the costs relating to the design and
construction of renovations to the then-existing tenant improvements in the
Premises that are to be permanently affixed to the Premises (the “Refurbished
Improvements”). In no event shall Landlord be obligated to make disbursements
under this Section 6 in a total amount which exceeds the Refurbishment
Allowance, and in no event shall Tenant be entitled to any credit for any unused
portion of the Refurbishment Allowance (except for the Rent Credit and the
Lindero Allowance as provided in Section 6.2.3 below) not applied by Tenant by
December 31, 2004.

 

6.1 Refurbishment Allowance Items. The Refurbishment Allowance shall be
disbursed by Landlord for costs incurred to design and construct the Refurbished
Improvements (collectively the “Refurbishment Allowance Items”), including
without limitation, payment of the fees of the architect and engineer(s)
retained by Tenant (if any), in connection with the preparation of the plans and
specifications prepared for the Refurbished Improvements (“Refurbishment
Drawings”). In addition, the Refurbishment Allowance Items may include
architectural fees, permit fees, costs of installation of cabling and internal
relocation fees (collectively “Soft Costs”); provided, however, that such Soft
Costs shall not exceed Five and 00/100 Dollars ($5.00) per rentable square foot
of the Premises.

 

6.2 Disbursement of Refurbishment Allowance. During the construction of the
Refurbished Improvements, Landlord shall make monthly disbursements of the
Refurbishment Allowance for Refurbishment Allowance Items as follows:

 

6.2.1 Monthly Disbursements. On or before the first day of each calendar month
during the construction of the Refurbished Improvements, Tenant shall deliver to
Landlord: (i) a request for payment of Tenant’s general contractor
(“Contractor”) and such Contractor (if Tenant elects to retain a general
contractor, provided that Tenant must retain a general contractor if Landlord
reasonably determines that one is necessary given the scope of the job) shall be
subject to Landlord’s prior written approval, which approval shall not be
unreasonably withheld, delayed or conditioned, and which request shall be
approved by Tenant, in a form to be provided by Landlord; (ii) invoices from all
subcontractors, laborers, materialmen and suppliers (together with the
Contractor (if applicable) “Tenant’s Agents”), for labor rendered and materials
delivered to the Premises; and (iii) executed conditional mechanics’ lien
releases from all of Tenant’s Agents which shall comply with the appropriate
provisions, as reasonably determined by Landlord, of the California Civil Code.
In addition, Tenant shall deliver to Landlord a copy of Tenant’s construction
contract with the Contractor or a schedule of values for the construction job
indicating a breakdown by trade. Within thirty (30) days after Landlord’s
receipt of all the information listed in this Section 6.2.1 above, Landlord
shall deliver a check payable jointly to Tenant and Tenant’s Agents in payment
of the lesser of: (A) the amounts so requested by Tenant, as set forth in this
Section 6.2.1 above, less a ten percent (10%) retention (the aggregate amount of
such retentions to be known as the “Final Retention”), and (B) the balance of
any remaining available portion of the Refurbishment Allowance (not including
the Final Retention), provided that Landlord, in its exercise of its
commercially reasonable judgment, does not dispute any request for payment based
on non-compliance of any work with the Refurbishment Drawings or due to any
substandard work. Landlord’s payment of such amounts shall not be deemed
Landlord’s approval or acceptance of the work furnished or materials supplied as
set forth in Tenant’s payment request. Notwithstanding the foregoing, if the
applicable construction contract does not provide for a Final Retention, then
Landlord shall not withhold a retention from the amount of such payments to
Tenant and subsection 6.2.1(A) above shall not apply.

 

6.2.2 Final Retention. Subject to the provisions of this Tenant Work Letter, a
check for the Final Retention (if applicable as described in the last sentence
of Section 6.2.1 above) payable to Tenant (or, at Tenant’s option, jointly to
Tenant and Tenant’s Agents) shall be delivered by Landlord to Tenant following
the completion of the construction of the Refurbished Improvements, provided
that (i) Tenant delivers to Landlord properly executed

 

-4-



--------------------------------------------------------------------------------

unconditional mechanics’ lien releases in compliance with both California Civil
Code Section 3262(d)(2) and either Section 3262(d)(3) or Section 3262(d)(4),
(ii) Landlord has determined that no substandard work exists which adversely
affects the mechanical, electrical, plumbing, heating, ventilating and air
conditioning, life-safety or other systems of the Building, the curtain wall of
the Building, the structure or exterior appearance of the Building, or any other
tenant’s use of such tenant’s leased premises in the Building and (iii) the
architect delivers to Landlord a certificate, in a form reasonably acceptable to
Landlord, certifying that the construction of the Refurbished Improvements in
the Premises has been substantially completed.

 

6.2.3 Unused Allowance. Except as provided below in this Section 6, Landlord
shall only be obligated to make disbursements from the Refurbishment Allowance
to the extent costs are incurred by Tenant for Refurbishment Allowance Items.
All Refurbishment Allowance Items for which the Refurbishment Allowance has been
made available shall be deemed Landlord’s property. Notwithstanding the
foregoing, if Tenant uses less than the entire amount of the Refurbishment
Allowance for Refurbishment Allowance Items, then Tenant may request, by
providing written notice (“Request Notice”) to Landlord at any time after
January 1, 2004 but no later than December 31, 2004, an amount (“Rent Credit”)
equal to the lesser of the following amounts: (A) the remaining portion of the
Refurbishment Allowance and (B) an amount equal to Ten Dollars ($10.00) per
rentable square foot of the Premises. If Tenant timely delivers a Request
Notice, the Rent Credit will be proportionately applied in equal amounts as a
credit to Tenant’s monthly Basic Rental obligation for twenty-four (24) months,
commencing with the first day of the month following Landlord’s receipt of the
Request Notice. In addition, Tenant shall have the option in the Request Notice,
to the extent such amount is available as a part of the Rent Credit, to request
that up to Two Dollars ($2.00) per rentable square foot of the Premises
(“Lindero Allowance”) be added to Tenant’s refurbishment allowance for
permanently affixed improvements under the Lindero Amendment (as defined in
Section 10 below), in which case the Lindero Allowance shall be deducted from
the Rent Credit. If Tenant timely requests the Lindero Allowance in the Request
Notice, the disbursement of the Lindero Allowance will be governed by the terms
and conditions of the Lindero Amendment. Upon request from Landlord, Tenant
shall execute commercially reasonable documentation regarding the application of
the Rent Credit and/or the Lindero Allowance.

 

6.2.4 Other Terms. All drafts of the Refurbishment Drawings shall be subject to
Landlord’s prior written approval, which approval shall not be unreasonably
withheld, delayed or conditioned. In addition, all of Tenant’s Agents shall be
subject to Landlord’s prior written approval (which approval shall not be
unreasonably withheld, delayed or conditioned), except that subcontractors of
Landlord’s selection shall be retained by the Contractor to perform all
lifesafety, mechanical, electrical, plumbing, structural and heating,
ventilation and air conditioning work, provided that (i) the pricing from the
aforementioned subcontractors is competitive, and (ii) Landlord shall not be
entitled to designate the subcontractor retained to change or modify lighting
fixtures, ballasts and bulbs. Landlord shall not impose a coordination fee for
Landlord’s review and supervision of the construction of the Refurbished
Improvements, unless due to extraordinary requirements (e.g., structural
requirements requiring review by a structural engineer) Landlord deems it
necessary to hire outside experts for such review and supervision, in which
case, Landlord’s out-of-pocket costs only, without mark-up, for such outside
experts will be deducted from the Refurbishment Allowance. Except as expressly
provided in this Section 6, the terms and conditions of Article 9 of the
Original Lease shall apply to the Refurbished Improvements and Tenant’s
construction thereof.

 

6.3 No Constructive Eviction; No Rent Abatement. Tenant acknowledges that the
work to be performed by Tenant pursuant to this Section 6 above shall be
performed during the Extended Term, that Tenant shall be entitled to (but shall
not be obligated to) conduct business throughout the course of construction of
such renovations and that Tenant shall not be entitled to any abatement of rent
(except as provided in Section 6.2.3 above), nor shall Tenant be deemed to be
constructively evicted from the Premises, as a result of the construction of
such renovations.

 

7. Security Deposit. Tenant has previously deposited with Landlord Forty-Seven
Thousand Three Hundred Sixty and 90/100 Dollars ($47,360.90) as a Security
Deposit under the Lease. Landlord shall continue to hold the Security Deposit in
accordance with the terms and conditions of Article 4 of the Original Lease.

 

-5-



--------------------------------------------------------------------------------

8. Parking. Tenant currently rents from Landlord one hundred seventy-one (171)
unreserved parking passes for use in the Building’s parking facility. Effective
as of the first day of the Extended Term, nine (9) of Tenant’s one hundred
seventy-one (171) unreserved parking passes will be converted to reserved
parking spaces in locations in the Building’s parking facility reasonably
designated by Landlord. During the Extended Term, Landlord shall not charge
Tenant for the use of such unreserved parking passes and reserved parking
spaces. Except as provided in this Section 8, Tenant’s rental and use of such
unreserved parking passes and reserved parking spaces shall be in accordance
with, and subject to, all provisions of Article 23 of the Original Lease.

 

9. Subordination, Non-Disturbance and Attornment Agreement. Notwithstanding
anything to the contrary in the Lease, Landlord shall use commercially
reasonable efforts to cause the current lender and any future lender(s), if any,
for the Building to provide a subordination, non-disturbance and attornment
agreement in commercially reasonable form to Tenant.

 

10. Contingency. This Third Amendment is expressly contingent upon consummation
of a Lease Amendment (“Lindero Amendment”) extending the term (so that it is
coterminous with the Extended Term) for that certain office space currently
leased by Tenant at 5601 Lindero Canyon Road, Westlake Village, California,
pursuant to that certain Standard Office Lease (“Lindero Lease”) dated March 6,
2000 by and between Arden Realty Finance Partnership, L.P. (an Affiliate of
Landlord) and Tenant (“Contingent Transaction”). In the event that Arden Realty
Finance Partnership, L.P. and Tenant do not consummate the Contingent
Transaction, this Third Amendment shall be null and void. Landlord agrees that
Landlord shall not execute and deliver this Third Amendment to Tenant unless
Landlord also executes and delivers to Tenant the Lindero Amendment.

 

11. Option to Extend. Tenant shall retain the right to further extend the
Extended Term for an additional five (5) year period pursuant to the terms of,
and subject to, Article 31 of the Original Lease; provided, however, that all
references contained in Article 31 of the Original Lease to the initial Lease
Term shall be revised to the Extended Term.

 

12. Communication Equipment. Throughout the Extended Term, Tenant may continue
to maintain any communication equipment currently installed on the roof of the
Building at no charge throughout the Extended Term of the Lease. If Tenant
desires to use the roof of the Building to install additional communication
equipment to be used from the Premises, Tenant may negotiate with Landlord’s
rooftop management company (currently Cypress Communications) for a license to
install such equipment. Any communication equipment installed by Tenant shall
not exceed three (3) feet in height or diameter, shall be at a location
reasonably designated by Landlord and shall be subject to all governmental laws,
rules and regulations and covenants, conditions and restrictions. At such time
as Tenant negotiates for the license to install additional communication
equipment, Tenant shall provide Landlord and Landlord’s rooftop management
company with any plans and specifications related to such equipment and the
installation thereof. Tenant’s communication equipment license will be
memorialized pursuant to a separate license agreement between Tenant and
Landlord or such management company. Tenant’s rights to add equipment pursuant
to this Section 12 are contingent upon availability of space on the roof of the
Building and the negotiation of a mutually acceptable license agreement. There
shall be no charge to Tenant for any such additional rooftop communication
equipment. Notwithstanding anything to the contrary contained herein, the
communication equipment permitted by this Section 12 (including the existing
equipment) is equipment for Tenant’s own use (e.g. DirectTV and vsats
communicating with home offices) and uses which are incidental to, but an
integral part of, Tenant’s business operations, and is not intended to allow
Tenant to install communication equipment which would result in Tenant making a
profit from such communication equipment, except to the extent such profit is
due to operations which are incidental to, and an integral part of, Tenant’s
business operations. In the event Tenant wishes to install communication
equipment outside the scope of the immediately preceding sentence, such as
Wireless ISP installations, such use would be subject to Landlord’s approval and
Tenant’s negotiation of a separate license agreement directly with the Corporate
Communications Director of Landlord and would be subject to the parties’
negotiation of a mutually acceptable license agreement for such use.

 

13. Signage. Subject to this Section 13, and provided that Tenant is not in
default under the Lease, as amended, after any applicable notice and cure
period, Tenant shall have the

 

-6-



--------------------------------------------------------------------------------

right, at Tenant’s sole cost and expense, to maintain its existing building top
signage (“Building Top Signage”), monument signage, lobby signage and suite
identification signage (all such signage, including the Building Top Signage,
shall collectively be referred to herein as “Tenant’s Signage”) throughout the
Extended Term. Any changes to Tenant’s Signage shall be subject to Landlord’s
approval (which shall not be unreasonably withheld, conditioned or delayed) as
to size, design, location, graphics, materials, colors and similar
specifications, shall be consistent with the exterior design, materials and
appearance of the Building and the Building’s signage program and shall be
further subject to all applicable local governmental laws, rules, regulations,
codes and Tenant’s receipt of all permits and other governmental approvals and
any applicable covenants, conditions and restrictions. Tenant’s Signage shall be
personal to the Tenant named in this Third Amendment (“Original Tenant”) and may
not be assigned to any assignee or sublessee, or any other person or entity.
Landlord has the right, but not the obligation, to oversee any changes to
Tenant’s Signage. The cost to maintain and operate, if any, Tenant’s Signage
shall be paid for by Tenant. Notwithstanding anything to the contrary contained
herein, in the event that at any time during the Extended Term (or the Option
Term, if applicable), Tenant fails to occupy at least 15,000 rentable square
feet in the Building, Tenant’s right to Tenant’s Signage shall thereupon
terminate and Tenant shall be responsible for the costs of removal of Tenant’s
Signage as provided above in this Section 13 below. In addition, in the event
that at any time during the Extended Term (or the Option Term, if applicable),
Tenant fails to occupy at least 30,000 rentable square feet in the Building,
Tenant’s right to the Building Top Signage shall thereupon terminate and Tenant
shall be responsible for the costs of removal of the Building Top Signage as
provided in this Section 13 below. Upon the expiration of the Extended Term, or
other earlier termination of the Lease, as amended, or upon Tenant’s failure to
occupy the required rentable square footage in the Building as provided in this
Section 13 above, Tenant shall be responsible for any and all costs associated
with the removal of Tenant’s Signage, including, but not limited to, the cost to
repair and restore the Building to its original condition, normal wear and tear
excepted.

 

14. Brokers. Each party represents and warrants to the other that no broker,
agent or finder negotiated or was instrumental in negotiating or consummating
this Third Amendment, other than The Staubach Company-Los Angeles. Each party
further agrees to defend, indemnify and hold harmless the other party from and
against any claim for commission or finder’s fee by any other person or entity
who claims or alleges that they were retained or engaged by the first party or
at the request of such party in connection with this Third Amendment.

 

15. Defaults. Tenant hereby represents and warrants to Landlord that, as of the
date of this Third Amendment, Tenant is in full compliance with all terms,
covenants and conditions of the Lease and that there are no breaches or defaults
under the Lease by Landlord or Tenant, and that Tenant knows of no events or
circumstances which, given the passage of time, would constitute a default under
the Lease by either Landlord or Tenant.

 

16. Right of First Offer. Article 32 of the Original Lease shall be of no
further force or effect.

 

17. Notices to Landlord. Effective as of the date of this Third Amendment, any
notices to Landlord shall be addressed to the management office for the
Building, with a copy to Landlord, c/o Arden Realty, Inc., 11601 Wilshire Blvd.,
Fourth Floor, Los Angeles, California 90025, Attention: Legal Department.

 

18. Additional Exclusions to Operating Costs. In addition to the exclusions to
Operating Cost noted in Article 3(c)(ii) of the Original Lease, Operating Costs
shall not include the following: (1) Costs associated with the operation of the
business of the ownership or entity which constitutes “Landlord”, as
distinguished from the costs of Building operations, including, but not limited
to, partnership accounting and legal matters, costs of defending any lawsuits
with any mortgagee (except as the actions of Tenant may be in issue), costs of
selling, syndicating, financing, mortgaging or hypothecating any of Landlord’s
interests in the Building, costs of any disputes between Landlord and its
employees (if any) not engaged in Building operation, disputes of Landlord with
Building management, or outside fees paid in connection with disputes with other
tenants; (2) Costs incurred in connection with the construction of the Building
or in connection with any major voluntary change in the Building, including but
not limited to correcting defects in or inadequacy of the initial design or
construction of the Building; (3) Costs associated with replacement and/or
capital repairs to the roof; (4) Expenses directly resulting from the gross
negligence of Landlord, its agents, servants or employees; (5) Legal fees, space

 

-7-



--------------------------------------------------------------------------------

planners’ fees and advertising expenses; (6) Any bad debt loss, rent loss, or
reserves for bad debts or rent loss; (7) Fines, penalties, and interest (other
than interest on the amortization of those capital items includable in Operating
Costs pursuant to the Lease); (8) Amounts paid as ground rental by Landlord; (9)
Rentals and other related expenses incurred in leasing air conditioning systems,
elevators or other equipment ordinarily considered to be of a capital nature,
except equipment not affixed to the Building which is used in providing
janitorial or similar services; and (10) Electric power costs for which any
tenant directly contracts with the local public service company.

 

19. Damage or Destruction. Effective as of the date of this Third Amendment,
Article 16 of the Original Lease shall be deleted and the following shall be
substituted:

 

Within sixty (60) days after the date Landlord learns of the necessity for
repairs as a result of damage, Landlord shall notify Tenant (“Damage Repair
Estimate”) of Landlord’s estimated assessment of the period of time in which the
repairs will be completed. If the Project is damaged by fire or other insured
casualty and the insurance proceeds have been made available therefor by the
holder or holders of any mortgages or deeds of trust covering the Premises or
the Project, the damage shall be repaired by Landlord to the extent such
insurance proceeds are available therefor and provided the Damage Repair
Estimate indicates that repairs can be completed within one hundred eighty (180)
days after the necessity for repairs as a result of such damage becomes known to
Landlord, without the payment of overtime or other premiums, and until such
repairs are completed rent shall be abated in proportion to the part of the
Premises which is unusable by Tenant in the conduct of its business (but there
shall be no abatement of rent by reason of any portion of the Premises being
unusable for a period equal to one (1) day or less). However, (a) if the portion
of the Premises which is usable by Tenant in the conduct of its business is not
sufficient to allow Tenant to effectively conduct its business therein, and if
Tenant does not conduct its business from such remaining portion, then rent for
the entire Premises shall be abated until such repairs are completed, and (b)
notwithstanding anything to the contrary contained herein, if the damage is due
to the fault or neglect of Tenant, its employees, agents, contractors, guests,
invitees and the like, there shall be no abatement of rent, unless and to the
extent Landlord receives rental income insurance proceeds. Upon the occurrence
of any damage to the Premises, Tenant shall assign to Landlord (or to any party
designated by Landlord) all insurance proceeds payable to Tenant under Section
14(a)(ii)(A) above; provided, however, that if the cost of repair of
improvements within the Premises by Landlord exceeds the amount of insurance
proceeds received by Landlord from Tenant’s insurance carrier, as so assigned by
Tenant, such excess costs shall be paid by Tenant to Landlord prior to
Landlord’s repair of such damage. If, however, the Damage Repair Estimate
indicates that repairs cannot be completed within one hundred eighty (180) days
after the necessity for repairs as a result of such damage becomes known to
Landlord without the payment of overtime or other premiums, Landlord may, at its
option, either (i) make such repairs in a reasonable time and in such event this
Lease shall continue in effect and the rent shall be abated, if at all, in the
manner provided in this Article 16, or (ii) elect not to effect such repairs and
instead terminate this Lease, by notifying Tenant in writing of such termination
within sixty (60) days after Landlord learns of the necessity for repairs as a
result of damage, such notice to include a termination date giving Tenant sixty
(60) days to vacate the Premises. In addition, Landlord may elect to terminate
this Lease if the Project shall be damaged by fire or other casualty or cause,
whether or not the Premises are affected, if the damage is not fully covered,
except for deductible amounts, by Landlord’s insurance policies. However, if
Landlord does not elect to terminate this Lease pursuant to Landlord’s
termination right as provided above, and the Damage Repair Estimate indicates
that repairs cannot be completed within one hundred eighty (180) days after
being commenced, Tenant may elect, not later than thirty (30) days after
Tenant’s receipt of the Damage Repair Estimate, to terminate this Lease by
written notice to Landlord effective as of the date specified in Tenant’s
notice. Finally, if the Premises or the Project is damaged to any substantial
extent during the last twelve (12) months of the Term, then notwithstanding
anything contained in this Article 16 to the contrary, Landlord shall have the
option to terminate this Lease by giving written notice to Tenant of the
exercise of such option within sixty (60) days after Landlord learns of the
necessity for repairs as the result of such damage; provided, however, that
Landlord shall not have such option if Tenant, at the time of such damage, has
an express option to extend the Term, and Tenant exercises such option by
written notice to Landlord in accordance with the terms and conditions of
Article 31 hereof (as amended by Section 11 of this Third Amendment), within
twenty (20) days following Tenant’s receipt of Landlord’s notice of termination.
A total destruction of the Project shall automatically

 

-8-



--------------------------------------------------------------------------------

terminate this Lease. Except as provided in this Article 16, there shall be no
abatement of rent and no liability of Landlord by reason of any injury to or
interference with Tenant’s business or property arising from such damage or
destruction or the making of any repairs, alterations or improvements in or to
any portion of the Project or the Premises or in or to fixtures, appurtenances
and equipment therein. Tenant understands that Landlord will not carry insurance
of any kind on Tenant’s furniture, furnishings, trade fixtures or equipment, and
that Landlord shall not be obligated to repair any damage thereto or replace the
same. Except for proceeds relating to Tenant’s furniture, furnishings, trade
fixtures and equipment, Tenant acknowledges that Tenant shall have no right to
any proceeds of insurance carried by Landlord relating to property damage. With
respect to any damage which Landlord is obligated to repair or elects to repair,
Tenant, as a material inducement to Landlord entering into this Lease,
irrevocably waives and releases its rights under the provisions of Sections 1932
and 1933 of the California Civil Code. If the Lease is terminated pursuant to
the provisions of this Article 16, effective as of the date of termination,
neither party shall have any further obligation to the other.

 

20. Interruption of Utilities or Building Services. An “Abatement Event” shall
be defined as an event that prevents Tenant from using the Premises or any
portion thereof, as a result of any failure to provide services or access to the
Premises, where (i) Tenant does not actually use the Premises or such portion
thereof, and (ii) such event is not caused by “Force Majeure” (as that term is
defined in the Lease) or by the negligence or willful misconduct of Tenant, its
agents, employees or contractors. Tenant shall give Landlord notice (“Abatement
Notice”) of any such Abatement Event, and if such Abatement Event continues
beyond the “Eligibility Period” (as that term is defined below), then the Basic
Rental and Tenant’s Proportionate Share of Direct Costs shall be abated entirely
or reduced, as the case may be, after expiration of the Eligibility Period for
such time that Tenant continues to be so prevented from using, and does not use,
the Premises or a portion thereof, in the proportion that the rentable area of
the portion of the Premises that Tenant is prevented from using, and does not
use, bears to the total rentable area of the Premises; provided, however, in the
event that Tenant is prevented from using, and does not use, a portion of the
Premises for a period of time in excess of the Eligibility Period and the
remaining portion of the Premises is not sufficient to allow Tenant to
effectively conduct its business therein, and if Tenant does not conduct its
business from such remaining portion, then for such time after expiration of the
Eligibility Period during which Tenant is so prevented from effectively
conducting its business therein, the Basic Rental and Tenant’s Proportionate
Share of Direct Costs for the entire Premises shall be abated entirely for such
time as Tenant continues to be so prevented from using, and does not use, the
Premises. If, however, Tenant reoccupies any portion of the Premises during such
period, the Basic Rental and Tenant’s Proportionate Share of Direct Costs and
Tenant’s obligation to pay for parking allocable to such reoccupied portion,
based on the proportion that the rentable area of such reoccupied portion of the
Premises bears to the total rentable area of the Premises, shall be payable by
Tenant from the date Tenant reoccupies such portion of the Premises. The term
“Eligibility Period” shall mean a period of three (3) consecutive days after
Landlord’s receipt of any Abatement Notice(s).

 

21. Indemnification. Effective as of the date of this Third Amendment, the
following shall be added after the first sentence of Section 13(a) of the
Original Lease: “However, notwithstanding the foregoing, Tenant shall not be
required to indemnify and/or hold Landlord harmless from any loss, cost,
liability, damage or expense, including, but not limited to, penalties, fines,
attorneys’ fees or costs (collectively, “Claims”), to any person, property or
entity to the extent resulting from the negligence or willful misconduct of
Landlord or its agents, contractors, or employees (except for damage to the
Tenant Improvements and Tenant’s personal property, fixtures, furniture and
equipment in the Premises in which case Tenant shall be responsible to the
extent Tenant is required to obtain the requisite insurance coverage pursuant to
this Lease). Landlord hereby indemnifies Tenant and holds Tenant harmless from
any Claims to the extent resulting from the negligence or willful misconduct of
Landlord or its agents, contractors or employees and not covered by insurance
required to be carried under this Lease by Tenant or actually carried by Tenant;
provided, however, that (i) because Landlord maintains insurance on the Project
and Tenant compensates Landlord for such insurance as part of Tenant’s
Proportionate Share of Direct Costs and because of the existence of waivers of
subrogation set forth in Article 14 of this Lease, Landlord hereby indemnifies
and holds Tenant harmless from any Claims to any property outside of the
Premises to the extent such Claim is covered by such insurance, even if
resulting from the negligent acts, omissions, or willful misconduct of Tenant or
those of its agents, contractors, or employees, and (ii) because Tenant must
carry insurance pursuant to Article 14 to cover its personal property within the
Premises and the Tenant

 

-9-



--------------------------------------------------------------------------------

Improvements, Tenant hereby indemnifies and holds Landlord harmless from any
Claim to any property within the Premises, to the extent such Claim is covered
by such insurance, even if resulting from the negligent acts, omissions or
willful misconduct of Landlord or those of its agents, contractors, or
employees.”

 

22. Representations and Warranties of Landlord. Landlord represents and warrants
to Tenant that (a) Landlord has full power and authority and right to execute
and deliver this Third Amendment and does not require the consent of any other
party (including, but not limited to, any lender having a lien encumbering the
Building) to execute and deliver this Third Amendment (or if such consent is
required, it has been obtained), and (b) the individual signing this Third
Amendment on behalf of Landlord has the full power and authority to execute this
Third Amendment on behalf of Landlord.

 

23. Representations and Warranties of Tenant. Tenant represents and warrants to
Landlord that (a) Tenant has full power and authority and right to execute and
deliver this Third Amendment and does not require the consent of any other party
to execute and deliver this Third Amendment, and (b) the individual signing this
Third Amendment on behalf of Tenant has the full power and authority to execute
this Third Amendment on behalf of Tenant.

 

24. No Further Modification. Except as set forth in this Third Amendment, all of
the terms and provisions of the Lease shall apply during the Extended Term and
shall remain unmodified and in full force and effect. Effective as of the date
hereof, all references to the “Lease” shall refer to the Lease as amended by
this Third Amendment.

 

IN WITNESS WHEREOF, this Third Amendment has been executed as of the day and
year first above written.

 

ARDEN REALTY FINANCE III, L.L.C.,

a Delaware limited liability company

By:

 

/s/ Robert C. Peddicord

--------------------------------------------------------------------------------

Its:

 

Senior Vice President Leasing and Operations

DIGITAL INSIGHT CORPORATION,

a Delaware corporation

By:

 

/s/ Elizabeth S.C.S. Murray

--------------------------------------------------------------------------------

Print Name:

 

Elizabeth S.C.S. Murray

Title:

 

Executive Vice President, Chief Financial Officer

By:

 

 

--------------------------------------------------------------------------------

Print Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

-10-